DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 21-38 are pending for examination in instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,133,991. Although the claims at issue are not identical, they are not patentably distinct from each other because see the table below:
Instant Application: 17/407,644			U.S. Patent No.: 11,133,991
21. A system for reducing processor resources comprising: 
one or more computers comprising one or more processors and one or more non- transitory computer readable media, the one or more non-transitory computer readable media including instructions stored thereon that when executed cause the one or more computers to implement: an event service process configured to receive one or more user-requested events to execute a measure or dimension from a client user device; 

an event manager process executing on a server computing device adapted to interact with the event service process for adding the one or more user-requested events; 
wherein the event manager process is configured to execute, by the one or more processors, the one or more user-requested events on a first in, first out order; 
wherein the event manager process is configured to synchronize, by the one or more processors, one or more system events with the one or more user-requested events; 




wherein the event manager process is configured to place, by the one or more processors, the one or more user-requested events on a wait when a time period until a system event for the time period completes; and 



wherein the event manager process is configured to consolidate, by the one or more processors, the one or more system events and the one or more user-requested events into a primary event to avoid redundant processing; and 








a runtime environment configured to execute, by the one or more processors, one or more model objects based on the primary event.
9. A server computing device comprising: a processor; and one or more processor-executable instructions tangibly stored on a non-transitory computer-readable storage medium associated with the server computing device, said processor-executable instructions including instructions that, when executed by the processor, implement: 
a runtime environment adapted to execute one or more model objects, said model objects corresponding to a process device; 

a scheduler process of the runtime environment, said scheduler process implementing one or more system events in accordance with a periodic schedule; an on-demand process of the runtime environment, said on-demand process receiving an aperiodic request for one or more user events from a user device; and an event manager process of the runtime environment, said event manager process analyzing the plurality of system events and the one or more user events and identifying a shared property, the event manager process further consolidating implementation of a plurality of the system events and the one or more user events into implementation of a primary event based on the shared property; 
wherein the event manager process determines one of an identified one or more system events comprising the primary event based on a first-in-first-out priority of the identified one or more system events, and wherein the identified one or more system events other than the primary event each comprise secondary events; 
wherein the event manager process determines a first set of one or more of the secondary events configured for consolidating with the primary event based at least in part on a date range of the one or more secondary events of the first set overlapping at least a portion of the date range of the primary event, and wherein the event manager process extends the date range of the primary event to include at least a portion of the date range of the one or more overlapping secondary events of the first set; and 
wherein the runtime environment executes the one or more model objects in response to the implementation of the primary event.


As can be seen from the above table, both sets of claimed invention deals with “consolidating events to execute objects to extract, transform, and load data from source systems to a structured data store. An event manager process executing on a server runtime utilizes one or more event properties to determine which events can be consolidated to reduce unnecessary processor utilization. Therefore both the claimed inventions intends to resolve the same issue and complement each other.
	Dependent claims 22-38 carry the deficiencies from the base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Parakash et al. (US 20170308412 A1) is considered one of the most pertinent art
in the same field of invention and discloses, Coordinating scheduled events and
aperiodic events to execute objects to extract, transform, and load data from source
systems to a structured data store. An event manager process executing on a server
runtime utilizes event suspension, consolidation, and sequencing techniques to ensure
that only one event process is executed for a particular time range.
Petersen et al. (Pub. No.: US 20150039757 A1) is yet another most pertinent art
in the field of invention and discloses, An advanced intelligence engine (AIE) for use in
identifying what may be complex events or developments on one or more data
platforms or networks from various types of structured or normalized data generated by
one or more disparate data sources. The AIE may conduct one or more types of
quantitative, correlative, behavioral and corroborative analyses to detect events from
what may otherwise be considered unimportant or non-relevant information spanning
one or more time periods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/Primary Examiner, Art Unit 2446